Case 1:19-cv-00057-KD-MU Document 1 Filed 02/08/19 Page 1 of 32



                UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF ALABAMA


                                    )
CHRISTOPHER LEE PRICE,              )
                                    )
            Plaintiff,
                                    ) Case No. 19-57
      v.                            )
                                    )
JEFFERSON S. DUNN,                  )
COMMISSIONER, ALABAMA               )
DEPARTMENT OF                       )
CORRECTIONS, in his official        )
capacity,                           )
                                    )
CYNTHIA STEWART, WARDEN, )
HOLMAN CORRECTIONAL                 )
FACILITY, in her official capacity, )
and                                 )
                                    )
OTHER UNKNOWN
                                    )
EMPLOYEES AND AGENTS,
                                    )
ALABAMA DEPARTMENT OF
                                    )
CORRECTIONS, in their official
                                    )
capacities,
                                    )
            Defendants.             )
                                    )

                             COMPLAINT

                      NATURE OF THE ACTION

      1.    Plaintiff Christopher Lee Price is a death row inmate who

resides in Alabama’s Holman Correctional Facility.




                                    1
Case 1:19-cv-00057-KD-MU Document 1 Filed 02/08/19 Page 2 of 32



      2.     On January 11, 2018, the State of Alabama (the “State”) asked

the Alabama Supreme Court to set an execution date for Mr. Price. The

State’s motion is pending.

      3.     The State intends to execute Mr. Price using a three-drug lethal

injection protocol that utilizes midazolam hydrochloride as the first drug.

Midazolam hydrochloride, however, is not a surgical-grade general

anesthesia drug. It is merely a sedative, and its utilization as the first drug in

multi-drug lethal injection protocols has resulted in numerous “botched”

executions—that is, executions where the inmate appeared to be

experiencing substantial physical pain for up to an hour before dying—in a

number of states, including in Alabama. These botched executions have

resulted in substantial public criticism and scrutiny by the Department of

Justice.

      4.     The State intends to execute Mr. Price with a midazolam-based

three-drug protocol even though there now exists in Alabama a feasible,

readily implemented alternative that would significantly reduce the

substantial risk of severe pain to Mr. Price—namely, nitrogen hypoxia.

      5.     Nitrogen hypoxia was not an authorized method of execution in

the State until June 1, 2018, when Governor Kay Ivey signed a newly-passed

law authorizing the use of nitrogen hypoxia in executions in Alabama.



                                        2
Case 1:19-cv-00057-KD-MU Document 1 Filed 02/08/19 Page 3 of 32



      6.     After June 1, 2018, the State entered into agreements with

numerous Holman death row inmates; the agreements provide that the State

will execute the inmates with nitrogen hypoxia instead of the midazolam-

based lethal injection protocol. The State has attempted to keep these

agreement secret from the public, including Mr. Price’s counsel. Mr. Price’s

counsel learned about the secret agreements, however, in January 2019.

      7.     Within three weeks of learning about the secret agreements that

the State has entered into with Holman death row inmates who are similarly

situated to Mr. Price, Mr. Price’s counsel, at Mr. Price’s instruction, sent an

email to Assistant Attorney General Henry Johnson requesting that the State

enter into that same agreement with him. The State refused Mr. Price’s

request for two reasons. First, the State falsely denied that it has agreements

with other Holman death row inmates to execute them only with the nitrogen

hypoxia protocol and not a lethal injection protocol. Second, the State

claimed that Mr. Price was required to notify the State between June 1 and

June 30, 2018 of his desire to be executed with nitrogen hypoxia, rather than

a midazolam-based lethal injection protocol.

      8.     By refusing to treat all similarly situated Holman death row

inmates the same with respect to method of execution, the State has created

two classes of death row inmates: death row inmates who will be executed



                                       3
Case 1:19-cv-00057-KD-MU Document 1 Filed 02/08/19 Page 4 of 32



with the gruesome midazolam-based lethal injection protocol, and those who

will not.

      9.     The State has been aware since October 8, 2014 of Mr. Price’s

constitutional objections to the midazolam-based lethal injection protocol. It

was on that date that Mr. Price filed a federal civil rights lawsuit alleging

that (a) the midazolam-based lethal injection protocol will cause him to feel

substantial pain during the dying process, similar to the sensation of being

suffocated and burned at the stake at the same time, and (b) compounded

pentobarbital, which has a track record of successfully anaesthetizing death

row inmates during lethal injections, is an available alternative to midazolam

hydrochloride. That lawsuit remains pending as of February 8, 2019.

Although the district court in that lawsuit ruled against Mr. Price after a

bench trial, the district court did so only on the grounds that Mr. Price had

not carried his burden of showing that compounded pentobarbital is readily

available to the State at the time. The district court did not reach the

question of whether a midazolam-based lethal injection protocol will cause

Mr. Price to suffer substantial pain during his execution.

      10.    The midazolam-based lethal injection protocol will cause Mr.

Price substantial pain, and the alternative method of nitrogen hypoxia is now

an available method of execution in the State that, if implemented properly,

will substantially reduce the risk of substantial pain.

                                        4
Case 1:19-cv-00057-KD-MU Document 1 Filed 02/08/19 Page 5 of 32



      11.     By refusing to execute Mr. Price with the nitrogen hypoxia

protocol, the State is in violation of the Eighth Amendment and Fourteenth

Amendments to the United States Constitution.

      12.     By refusing to treat Mr. Price the same, with respect to

execution method, as similarly situated Holman death row inmates, the State

is in violation of the Equal Protection Clause of the Fourteen Amendment to

the United States Constitution.

      13.     Mr. Price therefore brings this action pursuant to 42 U.S.C. §

1983 to enjoin the State from carrying out his execution in the manner that

the State has proposed (i.e., with the midazolam-based lethal injection

protocol).

                       JURISDICTION AND VENUE

      14.     This court has jurisdiction pursuant to 28 U.S.C. §§ 1331,

1343(a), 2201, and 2202.

      15.     Venue is appropriate in this court pursuant to 28 U.S.C.

§ 1391(b).

                                   PARTIES

      16.     Mr. Price is a United States citizen and resident of the State of

Alabama. He is currently imprisoned under the supervision of the

defendants.



                                        5
Case 1:19-cv-00057-KD-MU Document 1 Filed 02/08/19 Page 6 of 32



        17.   Defendant Colonel Jefferson Dunn has been the Commissioner

of the Alabama Department of Corrections (the “ADOC”) since April 1,

2015.

        18.   Defendant Cynthia Stewart is the Warden of the Holman

Correctional Facility in Atmore, Alabama, where Mr. Price is currently

incarcerated and where Alabama conducts its executions by lethal injection.

By state statute, Defendant Stewart is responsible for carrying out Mr.

Price’s execution or delegating that responsibility to another member of

Holman’s prison staff.

        19.   Unknown Employees and Agents of the ADOC are involved in

the development of Alabama’s lethal injection protocols and the carrying out

of executions by lethal injection or other means. Mr. Price does not know

the identities of these persons.

        20.   All defendants are being sued in their official capacities.

               JUSTICIABLE CASE OR CONTROVERSY

        21.   There is an actual and justiciable case or controversy between

the parties. Specifically, absent judicial intervention, the State plans to

execute Mr. Price using a three-drug protocol that Defendants unilaterally

decided to adopt on September 10, 2014. As further described herein, this

three-drug protocol is substantially likely to subject Mr. Price to extreme

pain, in violation of the Eighth and Fourteenth Amendments to the United

                                        6
Case 1:19-cv-00057-KD-MU Document 1 Filed 02/08/19 Page 7 of 32



States Constitution and well-established United States Supreme Court

precedent. As also further described herein, the State’s refusal to enter into

an agreement with Mr. Price that he be executed with the nitrogen hypoxia

protocol, when the State has entered into such agreements with numerous

similarly situated Holman death row inmates, constitutes a violation of the

Equal Protection Clause of the Fourteenth Amendment.

      22.    Upon information and belief, there is no administrative process

through which Mr. Price can challenge the drugs or other procedures to be

utilized in carrying out his death sentence.

                     PROCEDURAL BACKGROUND

      23.    When Mr. Price was a senior in high school, he participated in a

burglary during which the homeowner, William Lynn, was killed. At the

time of the crime, Mr. Price had neither a serious criminal record nor any

reported history of violence. Mr. Price was represented by court-appointed

counsel who inexplicably chose not to introduce mitigation evidence during

the penalty phase of Mr. Price’s trial. Despite his trial counsel’s failings,

Mr. Price’s direct and collateral challenges to his death sentence were

unsuccessful.

      24.    On September 11, 2014, the State asked the Alabama Supreme

Court to set an execution date for Mr. Price. Mr. Price’s opposition to the

State’s motion was filed on October 9, 2014. The State’s motion was held in

                                        7
Case 1:19-cv-00057-KD-MU Document 1 Filed 02/08/19 Page 8 of 32



abeyance pending the resolution in the United States Supreme Court of

Glossip v. Gross, 135 S.Ct. 2726 (2015).

      25.    On October 8, 2014, Mr. Price challenged the State’s proposed

use of midazolam as the first drug in the lethal injection protocol pursuant to

42 U.S.C. § 1983 and the Eighth and Fourteenth Amendments to the United

States Constitution in this Court. Price v. Dunn et al., 14-cv-472 (S.D. Ala.)

(hereinafter Price I). In Price I, Mr. Price alleged that pentobarbital and

sodium thiopental, which had been previously used by the ADOC in

executions between 2002 to 2013, were feasible, readily implemented

alternatives to midazolam. 1

      26.    On June 29, 2015, the United States Supreme Court issued its

opinion in Glossip and held that a plaintiff challenging a method of

execution “must identify an alternative [method of execution] that is

‘feasible, readily implemented, and in fact significantly reduce[s] a

substantial risk of severe pain.’” 135 S.Ct. at 2737.

      27.    In light of the Supreme Court’s Glossip decision, the district

court in Price I bifurcated the trial proceedings, with phase one focusing on

whether pentobarbital was an available alternative to midazolam under the

framework announced in Glossip. If Mr. Price had satisfied his burden at

1
 Mr. Price subsequently did not pursue sodium thiopental as an available
alternative.

                                       8
Case 1:19-cv-00057-KD-MU Document 1 Filed 02/08/19 Page 9 of 32



phase one, then phase two would have focused on, inter alia, whether the

use of midazolam hydrochloride as the first drug in the State’s three-drug

protocol poses a substantial risk that Mr. Price will experience severe pain

during the execution.

        28.   The “phase one” trial was held on December 12, 2016. In an

opinion dated March 15, 2017, the district court granted judgment in favor

of the ADOC on the ground that compounded pentobarbital was not

available to the ADOC. See Price I, 2017 WL 1013302 (S.D. Ala. Mar. 15,

2017). The district court abstained from deciding any of the other legal or

factual issues that Mr. Price’s claims presented, including whether a the

State’s three-drug protocol subjects Mr. Price to a substantial risk of severe

pain.

        29.   Mr. Price filed a timely appeal of the district court’s decision in

the United States Court of Appeals for the Eleventh Circuit. The Eleventh

Circuit filed its opinion on September 19, 2018 affirming the district court.

On October 10, 2018, Mr. Price petitioned for rehearing en banc. The

Eleventh Circuit denied Mr. Price’s petition for rehearing en banc on

December 26, 2018. Mr. Price has until March 26, 2019 to petition for

certiorari in the United States Supreme Court.

        30.   While Mr. Price’s appeal was pending before the Eleventh

Circuit, the State of Alabama amended its laws to permit the use of nitrogen

                                        9
Case 1:19-cv-00057-KD-MU Document 1 Filed 02/08/19 Page 10 of 32



hypoxia in executions. The law authorizing nitrogen hypoxia went into

effect on June 1, 2018. See 2018 Ala. Laws 2018-353 (S.B. 272); Ala.

Code. § 15-18-82.1.

      31.    The new law purports to give death row inmates 30 days to

“elect” whether to be executed with nitrogen hypoxia. The 30 day

“election” period is completely arbitrary. The law also states, however, that

“[i]f lethal injection is held unconstitutional or otherwise becomes

unavailable, the method of execution shall be nitrogen hypoxia,” with no

reference to any 30-day “election” period. Ala. Code § 15-18-82.1(b)(2).

      32.    On January 12, 2019, Mr. Price’s counsel learned that the State

has entered into secret agreements with numerous death row inmates,

similarly situated to Mr. Price for purposes of the Fourteenth Amendment’s

Equal Protection Clause, that the State will execute them with nitrogen

hypoxia and will not seek to execute them with lethal injection drugs, even if

implementation of the nitrogen hypoxia protocol takes significant time.

      33.    On January 27, 2019, Mr. Price submitted a written request to

Defendant Stewart requesting execution by nitrogen hypoxia. Mr. Price’s

counsel subsequently made an identical request, on Mr. Price’s behalf, to

Assistant Attorney General Henry Johnson. The State denied Mr. Price’s

request.



                                      10
Case 1:19-cv-00057-KD-MU Document 1 Filed 02/08/19 Page 11 of 32



      34.    On January 11, 2019, the State again asked the Alabama

Supreme Court to set an execution date for Mr. Price. The State’s motion is

pending.

                        FACTUAL ALLEGATIONS

A.    Execution by Lethal Injection

      35.    In 2002, Alabama abandoned the use of the electric chair in

favor of lethal injection.

      36.    In states that utilizes a three-drug lethal injection protocol,

including Alabama, some form of potassium chloride is used to stop the

inmate’s heart. Medical experts and law enforcement authorities agree that,

unless the inmate is completely unconscious and insensate, the

administration of potassium chloride will cause the inmate prolonged pain,

including an excruciating burning sensation throughout the entire body,

similar to the physical pain and suffering that one would experience if he

were burned at the stake. Indeed, because it causes such intense pain and

suffering, the American Veterinary Medical Association prohibits the use of

potassium chloride to euthanize animals unless the animal is first placed in a

state of complete, total, and deep general anesthesia.

      37.    In addition to potassium chloride, Alabama’s three-drug

protocol includes the paralytic agent rocuronium bromide. The drug is

administered second, prior to the potassium chloride. The drug does not

                                       11
Case 1:19-cv-00057-KD-MU Document 1 Filed 02/08/19 Page 12 of 32



affect consciousness or the perception of pain. Instead, it causes paralysis of

the muscles, including the diaphragm. If an individual who is not fully

unconscious and insensate is given the drug, the individual will feel as

though he is being forcibly suffocated. The individual’s suffering, however,

is invisible to observers because the total body paralysis prevents the

individual from crying out in pain.

      38.    Alabama is not the only state that utilizes a paralytic agent in its

execution protocol.

B.    The ADOC’s Decision to Use a Sedative, Rather Than a General
      Anesthetic, Prior to the Administration of Rocuronium Bromide
      and Potassium Chloride
      39.    In order to comply with the Constitution’s prohibition on cruel

and unusual punishment, states that utilize a three-drug lethal injection

protocol have historically adopted means to ensure that the inmate is

unconscious and insensate prior to the administration of the potassium

chloride and the paralytic agent. In other words, the “first drug” in every

three-drug protocol is not intended to kill the inmate, but rather to render the

inmate unconscious and insensate to the incredibly painful drugs that follow

and that actually kill the inmate.

      40.    From 2002 through 2013, the ADOC used either sodium

thiopental or pentobarbital to render the inmate unconscious and insensate

prior to the administration of potassium chloride.

                                       12
Case 1:19-cv-00057-KD-MU Document 1 Filed 02/08/19 Page 13 of 32



      41.     On September 10, 2014, however, the Defendants unilaterally

amended the ADOC’s three-drug protocol. Under the new protocol, neither

sodium thiopental nor pentobarbital are used on Mr. Price. Instead, the

ADOC seeks to render Mr. Price unconscious and insensate by delivering

500 milligrams of midazolam hydrochloride at the outset of the execution.

      42.     Midazolam hydrochloride is a sedative that is not generally

used clinically as a stand-alone general anesthetic. Midazolam

hydrochloride is not an analgesic and does not suppress responses to noxious

stimuli. Unlike sodium thiopental or pentobarbital, midazolam

hydrochloride will not induce general anesthesia sufficient to prevent an

individual from perceiving and feeling pain from noxious stimuli such as

rocuronium bromide and potassium chloride, even at high doses. In other

words, unlike pentobarbital, it is substantially likely that midazolam

hydrochloride will not render Mr. Price unconscious and insensate to the

pain and suffering associated with rocuronium bromide (paralysis including

forced suffocation) and potassium chloride (venous burning and stoppage of

the heart).

      43.     Defendants’ decision to utilize midazolam hydrochloride

instead of a medically-accepted general anesthetic (or a combination of

midazolam hydrochloride and a medically-accepted general anesthetic) was

not based on medical literature or the advice of medical experts. Instead,

                                      13
Case 1:19-cv-00057-KD-MU Document 1 Filed 02/08/19 Page 14 of 32



Defendants’ decision was based on the State’s claim that sodium thiopental,

pentobarbital, and all other similar general anesthetics are presently

unavailable to the ADOC for use in executions. Cf. generally Cook v. FDA,

733 F.3d 1 (D.C. Cir. 2013) (discussing the present unavailability of sodium

thiopental for use in executions).

      44.    The ADOC is aware that the use of midazolam hydrochloride is

substantially likely to result in an execution that is wanton and cruel in that

Mr. Price will experienced prolonged and excruciating pain and suffering

while the rocuronium bromide forcibly suffocates him and the potassium

chloride burns his veins and internal organs and stops his heart.

      45.    Consistent with the warnings of medical experts, midazolam

hydrochloride has not reliably rendered inmates unconscious and insensate

while the drugs that ultimately cause death are administered. The result has

been a series of “botched”—that is, prolonged and ghastly—executions that

have drawn both public criticism and Department of Justice scrutiny.

      46.    In Alabama, for example, midazolam hydrochloride was used in

a botched execution in late 2016 when, following the administration of the

500 milligrams of midazolam hydrochloride, an inmate appeared to remain

conscious. The executioner nevertheless administered rocuronium bromide,

which reportedly prompted the inmate to react by coughing, heaving,

flailing, or attempting to flail arms, clenching and unclenching of fists, and

                                       14
Case 1:19-cv-00057-KD-MU Document 1 Filed 02/08/19 Page 15 of 32



moving of lips. In addition, during an October 2017 execution, following

the administration of midazolam hydrochloride, an inmate raised his right

arm for about 20 minutes into the execution and rolled his head in a grimace

before falling back onto the gurney.

      47.    Problems with midazolam hydrochloride are not unique to

Alabama. In Arizona, an inmate received 750 milligrams of midazolam

hydrochloride along with a lethal dose of hydromorphone. Just as numerous

medical experts predicted, the midazolam hydrochloride failed to render the

inmate unconscious and insensate. As a result, the inmate died only after

visibly and audibly gasping for air about 600 times over the course of nearly

two hours. Similar problems were reported in Arkansas during back-to-back

execution of inmates in April 2017. In Ohio, an inmate who received

midazolam hydrochloride remained conscious and sensate during his

execution, making loud “snorting” noises, visibly and audibly gasping for

air. In Oklahoma, an inmate dosed with 100 milligrams of midazolam

hydrochloride was initially declared “unconscious” but, after potassium

chloride was administered, repeatedly twitched, writhed, groaned, and called

out “oh man” before dying over 30 minutes later. The scene was so

gruesome that prison officials tried (but failed) to stop the execution midway

through.



                                       15
Case 1:19-cv-00057-KD-MU Document 1 Filed 02/08/19 Page 16 of 32



      48.    As further evidence of the ADOC’s ambivalence to the risks of

midazolam hydrochloride, its description of the lethal injection protocol that

it intends to use on Mr. Price makes no mention whatsoever of a

“consciousness check” prior to the administration of the rocuronium

bromide and potassium chloride. On information and belief, Mr. Price

alleges that the ADOC does not intend to have trained medical personnel

perform a “consciousness check” on Mr. Price prior to the administration of

the last two drugs in the protocol.

      49.    Moreover, even if a “consciousness check” were performed by

qualified ADOC personnel—that is, personnel who are adequately trained to

interpret the results of a properly implemented “eyelash brush” test or “pinch

test”—it would not provide a reliable indication of whether Mr. Price would

be unconscious and insensate for the remainder of the execution procedure.

This is because, even where a large dose of midazolam hydrochloride

induces a state of anesthesia in an inmate, it is not a deep state of anesthesia,

and the rocuronium bromide and potassium chloride are substantially likely

to cause pain and suffering that will “break through” the midazolam

hydrochloride. This substantial risk of “break through” pain and suffering is

precisely the reason why, in the past, the ADOC used sodium thiopental or

pentobarbital—and not midazolam hydrochloride—as the first drug in the

lethal injection protocol.

                                       16
Case 1:19-cv-00057-KD-MU Document 1 Filed 02/08/19 Page 17 of 32



C.    Alabama Adopts New Method of Execution While Mr. Price’s
      Appeal is Pending

      50.    On March 22, 2018, Governor Kay Ivey signed Senate Bill 272,

which authorized nitrogen hypoxia as a method of execution in Alabama.

The law became effective on June 1, 2018. 2018 Ala. Laws 2018-353 (S.B.

272); Ala. Code. § 15-18-82.1.

      51.    Hypoxia occurs when a person is deprived of sufficient

amounts of oxygen, and prolonged oxygen deprivation will lead to death.

Hypoxia can be induced when an individual inhales an asphyxiant gas for a

prolonged period of time because an asphyxiant gas displaces the normal

levels of oxygen found in the air, thus depriving a person of the necessary

levels of oxygen for survival.

      52.    Nitrogen is an asphyxiant gas. Although it is the most common

gas on earth, representing more than 78 percent of the gas in our atmosphere,

an environment that is overly enriched with nitrogen lacks the necessary

levels of oxygen for human survival. Inhalation of only one or two breaths

of pure nitrogen will cause sudden loss of consciousness. Eventually, if no

oxygen is provided, a person will die.

      53.    In a properly administered execution protocol utilizing

nitrogen, nitrogen itself does not bring about death. Rather, an inmate is

subjected to an environment that is overly enriched with nitrogen, thus


                                      17
Case 1:19-cv-00057-KD-MU Document 1 Filed 02/08/19 Page 18 of 32



depriving the inmate of the necessary levels of oxygen for survival, which

will ultimately result in death.

      54.    According to the U.S. Chemical Safety and Hazard

Investigation Board, a person exposed to oxygen-deficient air “has no

warning and cannot sense that the oxygen level is too low.” This is in

contrast to asphyxiation from, for example, strangulation or the

administration of a paralytic agent such as rocuronium bromide, which

causes extreme anxiety and discomfort by, among other things, preventing a

person from expelling carbon dioxide from the body.

      55.    Properly administered gas hypoxia is among the most widely

promoted forms of assisted suicide by right-to-die advocates.

      56.    Pursuant to Alabama Code § 15-18-82.1(b), inmates who were

under a sentence of death as of June 1, 2018 had 30 days to affirmatively

elect execution by nitrogen hypoxia. This 30-day election period is

completely arbitrary. In addition, the new law earlier states that “[i]f lethal

injection is held unconstitutional or otherwise becomes unavailable, the

method of execution shall be nitrogen hypoxia,” without any reference to

any 30-day election period. Ala. Code § 15-18-82(a).

      57.    Despite having entered into secret agreements with other

Holman inmates, and despite having a written request from Mr. Price and his

counsel, the State refuses to execute Mr. Price with the nitrogen hypoxia

                                       18
Case 1:19-cv-00057-KD-MU Document 1 Filed 02/08/19 Page 19 of 32



protocol and instead intends to execute him with the substantially painful

midazolam-based lethal injection protocol.

D.    Medical Evidence Demonstrates That Midazolam Hydrochloride
      Will Not Render Mr. Price Unconscious and Insensate While the
      Paralytic Agent and Potassium Chloride Forcibly Suffocate Him,
      Burn His Veins and Internal Organs, and Stop His Heart

      58.    Midazolam hydrochloride is a benzodiazepine. Its FDA

approved uses include sedation, anxiolysis (relief of fear and anxiety), and

amnesia (inducing loss of memory). Midazolam hydrochloride can also

depress respiration when administered in sufficient doses.

      59.    Unlike other drugs previously used in a three-drug protocol,

such as sodium thiopental and pentobarbital, midazolam hydrochloride is not

a barbiturate. It is not generally administered to suppress responses to

noxious stimuli and does not act as an analgesic. The sedative properties of

midazolam hydrochloride do not suppress responses to noxious stimuli. A

person who is sedated can still experience stimuli, including painful stimuli.

The amnesia-inducing properties of midazolam hydrochloride may prevent a

person from remembering the pain and suffering he experienced while under

the effects of the drug. However, even if the individual suffers from a lack

of memory after the fact, the individual is absolutely experiencing pain and

suffering during the fact. Unlike sodium thiopental, even at high doses,

midazolam hydrochloride will not induce a state of anesthesia sufficiently


                                      19
Case 1:19-cv-00057-KD-MU Document 1 Filed 02/08/19 Page 20 of 32



deep to prevent an individual from perceiving and feeling the pain and

suffering associated with rocuronium bromide and potassium chloride.

      60.    For these reasons, it is substantially likely that Mr. Price will

consciously suffer the paralysis and suffocation from the administration of

rocuronium bromide and the intense burning pain from the administration of

potassium chloride. This suffering is substantially likely to occur

notwithstanding any consciousness checks performed prior to the

administration of the second and third drugs because, even when carried out

properly by qualified personnel, such tests do not replicate the intensity of

pain associated with the administration of potassium chloride. In other

words, it is substantially likely that the intense pain associated with

rocuronium bromide and potassium chloride will “break through” whatever

state of general anesthesia the midazolam hydrochloride might initially

induce.

      61.    In the “botched” Arizona execution in April 2014, describe

above, the inmate received 750 milligrams of midazolam hydrochloride, yet

the inmate was not rendered unconscious and insensate and died only after

visibly and audibly gasping for air about 600 times over the course of nearly

two hours. Medical experts believe that a reason for this failure to render the

inmate unconscious and insensate may be that the brain’s receptors are



                                       20
Case 1:19-cv-00057-KD-MU Document 1 Filed 02/08/19 Page 21 of 32



quickly saturated by even low doses of midazolam hydrochloride, meaning

that administering a hyper-dosage is physiologically ineffectual.

      62.    Thus, even at high doses, there is a substantial likelihood that

Mr. Price will experience the severe pain and suffering associated with the

administration of rocuronium bromide and potassium chloride.

E.    The Secrecy With Which the Alabama DOC Adopts and
      Implements Its Lethal Injection Protocol Exacerbates the
      Constitutional Infirmity of Its New Three-Drug Protocol

      63.    The ADOC’s procedures for carrying out executions are exempt

from the Alabama Administrative Procedure Act. See Alabama Code § 15-

18-82.1(g). For this reason, the ADOC can change the lethal injection

protocol without notice to any person and without providing interested

parties the opportunity to comment on proposed changes.

      64.    Alabama’s lethal injection protocol does not regulate the source

of the drugs to be used in executions. Because states have experienced

difficulties obtaining drugs for lethal injection from FDA-approved

manufacturers, there is a substantial risk that Alabama will use drugs

obtained from compounding pharmacies to carry out Mr. Price’s execution.

      65.    Compounding pharmacies mix or alter ingredients to produce

individually customized medications. The FDA does not regulate the safety

and efficacy of drugs produced by compounding pharmacies. Because of

the lack of regulation of compounding pharmacies, the use of compounded

                                      21
Case 1:19-cv-00057-KD-MU Document 1 Filed 02/08/19 Page 22 of 32



drugs in an execution may create a substantial risk that such drugs will lack

the efficacy, purity, or potency necessary to operate as intended by the lethal

injection protocol. Therefore, any lethal injection protocol involving

compounded drugs must be subject to certain safeguards that ensure the

protocol is compatible with the Eighth Amendment.

F.    Defendants’ Failure to Consistently Perform an Adequate
      Consciousness Assessment Creates a Substantial Risk of
      Unnecessary Suffering and Introduces Selective Risk Into
      Executions

      66.    Upon information and belief, in Alabama, executions are

administered by non-medical personnel who lack training in administering

intravenous drugs and are not qualified to determine whether an inmate is

completely unconscious and insensate. This both creates and exacerbates a

substantial risk that officials will depart from the protocol, fail to administer

the drugs correctly, or otherwise fail to carry out the execution in a manner

that complies with constitutional requirements.

      67.    Upon information and belief, Defendants have failed to

consistently implement a consciousness assessment in a manner that ensures

that every inmate is unconscious before the administration of rocuronium

bromide and potassium chloride. In some cases, Defendants have

completely failed to perform a consciousness assessment.




                                       22
Case 1:19-cv-00057-KD-MU Document 1 Filed 02/08/19 Page 23 of 32



      68.    Even if a “pinch test” is performed, the ADOC does not employ

personnel medically trained on the proper administration of the pinch test.

Personnel administering the pinch test lack training and knowledge of how

hard to pinch inmates in order to properly conduct the pinch test. In

addition, the ADOC has failed to implement effective training protocols to

ensure that the pinch test safeguard is applied equally across executions.

Thus, even assuming that the proper use of a “consciousness check” could

provide a reliable indication of whether an inmate is and will remain

unconscious and insensate for the remainder of the execution procedure, the

State has not undertaken adequate procedures to ensure that any

“consciousness check” is done properly.

      69.    The ADOC’s failures to implement and consistently perform an

effective and consistent consciousness test raise a serious and unnecessary

risk that inmates will not be unconscious during the administration of the

second and third drugs in the lethal injection protocol. If an inmate was

conscious during the administration of rocuronium bromide and potassium

chloride, that inmate would experience intolerable pain in violation of the

Eighth Amendment’s protections against cruel and unusual punishment.

      70.    In addition, the ADOC’s failure to consistently and uniformly

perform a consciousness assessment on an inmate selectively introduces

additional risk in some lethal executions but not others. Cooey v. Kasich,

                                      23
Case 1:19-cv-00057-KD-MU Document 1 Filed 02/08/19 Page 24 of 32



801 F. Supp. 2d 623,653 (S.D. Ohio 2011). Defendants’ failure to abide by

the procedural safeguards to assess consciousness in all inmates

impermissibly burdens Mr. Price’s right to Equal Protection under the U.S.

Constitution.

                       FIRST CAUSE OF ACTION

                   Violation of the Eighth Amendment’s
                  Ban on Cruel and Unusual Punishment

      71.    Mr. Price repeats and realleges the allegations in paragraphs 1

through 70 as though fully set forth herein.

      72.    The State of Alabama has announced the intention to execute

Mr. Price using a three-drug protocol consisting of (a) 500 milligrams of

midazolam hydrochloride, (b) 600 milligrams of rocuronium bromide, and

(c) 240 milliequivalents of potassium chloride.

      73.    Defendants are acting under the color of Alabama law in

undertaking to execute Mr. Price using the DOC’s new three-drug protocol.

      74.    It is substantially likely that midazolam hydrochloride will fail

to render Mr. Price unconscious and insensate during the remainder of the

execution, and that Mr. Price will therefore experience prolonged,

excruciating, and needless pain while the rocuronium bromide forcibly

suffocates him and the potassium chloride burns his veins and internal

organs and stops his heart.


                                      24
Case 1:19-cv-00057-KD-MU Document 1 Filed 02/08/19 Page 25 of 32



      75.    Defendants are acting knowingly and with deliberate

indifference to a feasible and readily implemented alternative, nitrogen

hypoxia, which would significantly reduce the substantial risk of severe pain

to Mr. Price and which is approved for use in Alabama.

      76.    The violation of Mr. Price’s constitutional rights is exacerbated

by (a) the risk that the State of Alabama will obtain other drugs from non-

FDA approved sources, (b) the secret process through which the Alabama

DOC adopts and implements its lethal injection protocol, and (c) the

inadequacy of whatever “consciousness checks” the Alabama DOC intends

to perform prior to administering the rocuronium bromide and potassium

chloride.

      77.    If Alabama’s three-drug protocol is used to execute Mr. Price,

Mr. Price will be subject to cruel and unusual punishment in violation of the

Eighth Amendment to the United States Constitution.

                     SECOND CAUSE OF ACTION

   Violation of Mr. Price’s Right to Equal Protection Under the Law
     Pursuant to the Fourteenth Amendment to the United States
    Constitution for Failure to Consistently Comply with Execution
                                Protocol

      78.    Mr. Price repeats and realleges the allegations in paragraphs 1

through 77 as though fully set forth herein.




                                      25
Case 1:19-cv-00057-KD-MU Document 1 Filed 02/08/19 Page 26 of 32



      79.    A plaintiff must demonstrate that the government treated the

plaintiff disparately as compared to similarly situated persons and that such

disparate treatment burdens a fundamental right, targets a suspect class, or

has no rational basis in order to establish a claim for relief under the Equal

Protection Clause. Cooey, 801 F. Supp. 2d at 652; see also Harper v. Va.

State Bd. of Elections, 383 U.S. 663, 670 (1966).

      80.    The U.S. Constitution provides Mr. Price with a fundamental

right to be free from cruel and unusual punishment, which will be burdened

when a State’s execution team “negat[es] . . . precise procedural safeguards”

or strays from a written protocol’s execution process. Cooey, 801 F. Supp.

2d at 653.

      81.    Upon information and belief, Defendants have materially

deviated from their written execution protocol, including the failure to

administer the pinch test in prior executions, which impermissibly burdens

Mr. Price’s rights to be free from cruel and unusual punishment. The failure

to pinch the inmate’s arm prior to paralyzing the inmate with rocuronium

bromide and injecting potassium chloride puts the inmate at a substantial

risk of serious harm.

      82.    Upon information and belief, Defendants have also failed to

take steps to prevent material deviations from their lethal injection

procedures in future executions, including failing to adequately train

                                       26
Case 1:19-cv-00057-KD-MU Document 1 Filed 02/08/19 Page 27 of 32



members of the execution team about how to conduct a sufficient

consciousness assessment, the purpose of the consciousness assessment, and

how to indicate an inmate’s consciousness during the execution process.

      83.    Upon information and belief, Alabama does not employ

medically-trained personnel, or at least personnel trained specifically on

determining consciousness through the administration of the consciousness

test. Even if the pinch test is performed, personnel administering the pinch

test lack sufficient understanding of the purpose of the test or how to

effectively carry it out. These personnel also lack training and knowledge of

how hard to pinch inmates in order to conduct the consciousness assessment.

      84.    In addition, Alabama has not implemented effective training

protocols to ensure that the consciousness test safeguard is applied equally

across executions, which raises a risk that inmates will not be unconscious

during the administration of rocuronium bromide and potassium chloride.

      85.    Due to their failures and deviations described above,

Defendants selectively introduced unnecessary risk into certain executions

without any compelling reason for doing so. Cooey, 801 F. Supp. 2d at 653

(“Mere pursuit of administrative convenience that risks flawed executions is

not a legitimate state interest.”). Deviations from the State’s lethal injection

protocol and the Defendants’ failure to adhere to Alabama’s purported

safeguard to assess consciousness impermissibly burden Mr. Price’s

                                       27
Case 1:19-cv-00057-KD-MU Document 1 Filed 02/08/19 Page 28 of 32



fundamental right to Equal Protection under the Fourteenth Amendment to

the U.S. Constitution.

      86.    Even if Defendants promised to perform a consciousness

assessment at every future execution, such a promise would be insufficient

to dispose of Mr. Price’s Equal Protection claim because “[m]ere voluntary

cessation of allegedly illegal conduct does not moot a case; if it did, the

courts would be compelled to leave the defendant free to return to his old

ways.” United States v. Concentrated Phosphate Export Ass’n, 393 U.S.

199, 203 (1968) (internal quotation omitted); see also County of Los Angeles

v. Davis, 440 U.S. 625, 631 (1979). The Eleventh Circuit has also

recognized that “[Alabama’s] protocol is not certain and could be

unexpectedly changed” prior to Mr. Price’s execution. Arthur v. Thomas,

674 F. 3d. 1257, 1263 (11th Cir. 2012).

                         THIRD CAUSE OF ACTION

   Violation of Mr. Price’s Right to Equal Protection Under the Law
     Pursuant to the Fourteenth Amendment to the United States
   Constitution for Refusal to Allow Mr. Price to Elect Execution by
                           Nitrogen Hypoxia

      87.    Mr. Price repeats and realleges the allegations in paragraphs 1

through 86 as though fully set forth herein.

      88.    “‘The purpose of the equal protection clause of the Fourteenth

Amendment is to secure every person within the State’s jurisdiction against


                                       28
Case 1:19-cv-00057-KD-MU Document 1 Filed 02/08/19 Page 29 of 32



intentional and arbitrary discrimination, whether occasioned by express

terms or a statute or by its improper execution through duly constituted

agents.’”). Village of Willowbrook v. Olech, 528 U.S. 562, 564-65 (2000)

(quoting Sioux City Bridge Co. v. Dakota Cnty., 260 U.S. 441, 445 (1923)).

A plaintiff is deprived equal protection of the law if State treats them

disparately than similarly situated individuals without justification, and

where the State burdens a fundamental right, the State must have a

[compelling] reason for the disparate treatment of alike individuals. See

Vacco v. Quill, 521 U.S. 793, 799 (1997) (explaining that the Equal

Protection Clause “embodies a general rule that States must treat like cases

alike”); Stanton v. Stanton, 421 U.S. 7, 14 (1975) (‘A classification must be

reasonable, not arbitrary, and must rest upon some ground of difference

having a fair and substantial relation to the object of the legislation, so that

all persons similarly circumstanced shall be treated alike.”).

      89.    Mr. Price has a fundamental right to be free from cruel and

unusual punishment under the Eighth Amendment to the United States

Constitution, and that right will be burdened if the State proceeds with its

plan to execute Mr. Price using an ineffective three-drug execution protocol

despite the availability of a feasible and readily-available alternative method

of execution that that would substantially reduce the risk of severe pain that



                                        29
Case 1:19-cv-00057-KD-MU Document 1 Filed 02/08/19 Page 30 of 32



is associated with the three-drug protocol. See Glossip v. Gross, 135 S.Ct.

2726 (2015).

         90.   Defendants have agreed to use the recently authorized method

of execution utilizing nitrogen hypoxia, and not to use the midazolam-based

lethal injection protocol, to execute inmates who are similarly situated to Mr.

Price.

         91.   Although Mr. Price has requested to be executed by nitrogen

hypoxia, a significantly safer alternative than the three-drug protocol

utilizing midazolam, Defendants have rejected Mr. Price request and intend

to execute Mr. Price using a three-drug protocol.

         92.   The State has no basis that could survive the requisite level of

Fourteenth Amendment scrutiny for carrying out the execution of some

inmates, including Mr. Price, with a wholly inadequate method of execution,

while agreeing to execute other similarly situated inmates by nitrogen

hypoxia.

         93.   Accordingly, Mr. Price will be denied equal protection of law

under the Fourteenth Amendment because Defendants intend to treat Mr.

Price disparately from other similarly situated inmates and, in so doing, will

impinge on Mr. Price’s fundamental right to be free from cruel and unusual

punishment.



                                        30
Case 1:19-cv-00057-KD-MU Document 1 Filed 02/08/19 Page 31 of 32



                            PRAYER FOR RELIEF

         94.   For these reasons, Mr. Price respectfully requests that this

Court:

               a.    Enjoin Defendants from executing Mr. Price using the

lethal injection protocol that the State asserts that it adopted on September

10, 2014, as well as the inadequate anesthesia and execution procedures that

violate Mr. Price’s right to equal protection under the Fourteenth

Amendment and his right to be free from cruel and usual punishment under

the Eighth Amendment.

               b.    Order Defendants to disclose to Mr. Price and his counsel

the precise lethal injection protocol that will be used during Mr. Price’s

execution at least 90 days in advance of such execution, including a detailed

description of the “consciousness checks” that will be utilized and the

qualifications and training of the personnel designated to carry out such

checks.

               c.    Enter a declaratory judgment that Defendants’ proposed

execution protocol, inadequate anesthesia, and execution procedures violate

Mr. Price’s right to equal protection pursuant to the Fourteenth Amendment

and Mr. Price’s right to be free from cruel and unusual punishment pursuant

to the Eighth Amendment to the United States Constitution.



                                        31
Case 1:19-cv-00057-KD-MU Document 1 Filed 02/08/19 Page 32 of 32



            d.    Grant any further relief that the Court deems just and

proper.


                                     ROPES & GRAY LLP

Dated: February 8, 2019              /s/ Aaron M. Katz
                                     Aaron M. Katz (motion for admission
                                     pro hac vice pending)
                                     David M. Coriell (motion for
                                     admission pro hac vice pending)
                                     Ropes & Gray LLP
                                     800 Boylston Street
                                     Boston, MA 02199
                                     (617) 951-7000
                                     aaron.katz@ropesgray.com
                                     david.coriell@ropesgray.com

                                     Attorneys for Plaintiff Christopher
                                     Lee Price




                                    32
